Exhibit 16.1 March 15, 2010 Securities and Exchange Commission treet, N.E. Washington, DC 20549 Re: Crowdgather, Inc. Commissioners: We have read the statements made by Crowdgather, Inc., which we understand will be filed with the Securities and Exchange Commission, pursuant to Item 4.01 of Form 8-K, as part of the Form 8-K of Crowdgather, Inc. dated March 15, 2010. We agree with the statements concerning our Firm in such Form 8-K. We have no basis to agree or disagree with any other statements made under Item 4.01. Sincerely, Quintanilla Accountancy Corporation /s/ Quintanilla Laguna Niguel, California 1
